Rule 603. Oath or Affirmation to Testify TruthfullyBefore testifying, a witness must give an oath or affirmation to testify truthfully. It must be in a form designed to impress that duty on the witness’s conscience. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1934; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The rule is designed to afford the flexibility  required in dealing with religious adults, atheists, conscientious  objectors, mental defectives, and children. Affirmation is simply a  solemn undertaking to tell the truth; no special verbal formula is  required. As is true generally, affirmation is recognized by federal  law. “Oath” includes affirmation, 1 U.S.C. §1;  judges and clerks may administer oaths and affirmations, 28 U.S.C.  §§459, 953; and affirmations are acceptable in lieu of oaths under Rule  43(d) of the Federal Rules of Civil Procedure. Perjury by a witness is a crime, 18 U.S.C. §1621. Notes of Advisory Committee on Rules—1987 Amendment The amendments are technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The language of Rule 603 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.